        Case 1:20-cv-04047-LTS-OTW Document 18
                                            17 Filed 11/20/20
                                                     11/18/20 Page 1 of 2




                                          MEMO ENDORSED

101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com


ALEXANDER W. BOGDAN
Direct No: 212.878.7941
Email: ABogdan@FoxRothschild.com




November 18, 2020
                                                SO ORDERED:

ECF                                             Application GRANTED. Conference is rescheduled to
                                                January 19, 2021 at 11:00 a.m.
Hon. Ona T. Wang
United States Magistrate Judge
United States District Court
Southern District of New York                   ___________________________________________
Daniel Patrick Moynihan Courthouse              Ona T. Wang                    11/20/20
500 Pearl Street                                Unites States Magistrate Judge
New York, New York 10007


Re:       Dawkins v. Shake Shack Inc., Case No. 1:20-cv-04047-LTS-OTW
          Joint Request for Adjournment of Initial Pretrial Conference

Dear Judge Wang:

         We represent Shake Shack Inc. (“Shake Shack”), the defendant in the above-referenced
action. We write jointly with Plaintiff Shaquille Dawkins to request an adjournment of the
Initial Pretrial Conference currently scheduled before Your Honor on December 9, 2020 (as set
by the Court’s Order entered November 4, 2020) until the weeks of January 4 or January 11,
2021, or a date thereafter convenient to the Court.

         The parties participated in a mediation session through the Southern District of New
York’s mediation program with mediator Judith McDonald, Esq. on November 17, 2020. The
parties and Ms. McDonald agreed to continue mediation at a later date to provide the parties
additional time to consider information shared at the mediation, and to accommodate the
mediator’s availability on November 17. The date for the continued mediation has been
scheduled for December 15, 2020. The parties request that the Initial Conference be adjourned
until after the continued mediation session has occurred so as to not unnecessarily burden the
resources of the Court and the parties. Should the mediation be unsuccessful, the requested




Active\116375011.v1-11/18/20
       Case 1:20-cv-04047-LTS-OTW Document 18
                                           17 Filed 11/20/20
                                                    11/18/20 Page 2 of 2




Judge Ona T. Wang
November 18, 2020
Page 2

adjournment of would allow the parties sufficient time to meet their obligations under the
Court’s Initial Case Management Conference Order following the mediation.

       The Court has previously granted two requests to adjourn the Initial Pretrial Conference
pending the completion of mediation. Plaintiff joins in this request with Shake Shack.

                                                            Respectfully submitted,

                                                            /s/ Alexander W. Bogdan

                                                            Alexander W. Bogdan
cc:     All Counsel of Record (via ECF)




Active\116375011.v1-11/18/20
